Citation Nr: 1131747	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-14 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a cervical spine disability for the period prior to April 15, 2010.

2.  Entitlement to a disability rating in excess of 20 percent for a cervical spine disability effective from April 15, 2010.

3.  Entitlement to a disability rating in excess of 10 percent for a thoracolumbar spine disability for the period prior to April 15, 2010.

4.  Entitlement to a disability rating in excess of 40 percent for a thoracolumbar spine disability effective from April 15, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from:  June 1980 to June 1984; June to September 1990; May to September 1992; and August 1996 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which in part, granted service connection for cervical spine and lumbar spine disabilities and granted 10 percent disability ratings for each disability effective January 2006.  Subsequently, a March 2011 rating decision granted a 20 percent disability rating for the cervical spine disability and a 40 percent disability rating for the thoracolumbar spine disability, both effective from April 15, 2010.  

This appeal is from the initial disability ratings assigned upon the award of service connection for the Veteran's spine disabilities.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has recharacterized the issues above to reflect the disability ratings and periods of time at issue.  

In August 2009, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  

The case was previously before the Board in January 2010, when it was remanded for examination of the Veteran and medical opinions.  The requested development has been completed.  


FINDINGS OF FACT

1.  Prior to April 15, 2010, the cervical spine disability was not manifested by ankylosis; or forward flexion greater than 15 degrees but not greater than 30 degrees; or combined range of motion not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  On VA examination in April 2010, the cervical spine disability was not manifested by forward flexion being limited to 15 degrees or less, or ankylosis.  

3.  Prior to April 15, 2010 the thoracolumbar spine disability was not manifested by ankylosis; or forward flexion greater than 30 degrees but not greater than 60 degrees; or combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

4.  On VA examination in April 2010, the thoracolumbar spine disability was manifested by forward flexion to only 10 degrees, but with no evidence of ankylosis or muscle spasm.  

5.  There is no evidence of ankylosis of any segment of the spine during any period of time covered by this appeal.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the cervical spine disability for the period prior to April 15, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a Diagnostic Code 5243 (2010).

2.  The criteria for a disability rating in excess of 20 percent for the service-connected cervical spine disability during any period of time covered by this appeal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a Diagnostic Code 5243 (2010).

3.  The criteria for a disability rating in excess of 10 percent for the service-connected thoracolumbar spine disability for the period prior to April 15, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a Diagnostic Code 5243 (2010).

4.  The criteria for a disability rating in excess of 40 percent for the service-connected thoracolumbar spine disability during any period of time covered by this appeal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for her claim for service connection for spine disabilities by a letter dated February 2006.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and notification of the laws regarding degrees of disability and effective dates.  Subsequently, the appellant was provided a letter dated March 2006 which substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  At the August 2009 hearing before the undersigned Veterans Law Judge, the appellant specifically waived any error in the content or timing of the notice.

In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection for the cervical spine disability and the thoracolumbar spine disability at issue was granted, and disability ratings and effective dates were assigned section 5103(a) notice was no longer required.

VA has obtained service treatment records, VA treatment records, VA examination reports, assisted the appellant in obtaining evidence, and afforded her the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

This appeal is from the initial disability ratings assigned upon the award of service connection for cervical spine and thoracolumbar spine disabilities.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The criteria for rating disabilities of the spine is found under a General Rating Formula for Diseases and Injuries of the Spine under Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The disability ratings for the spine are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2)

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion as noted.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3).

Range of motion measurements are to be rounded off to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  

Disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2010).

The Veteran's spine disabilities are rated under Diagnostic Code 5243.  The regulations instruct to evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula of Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  A 10 percent rating contemplates incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

An incapacitating episode is "a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  The medical evidence in the present case is substantial.  While the Veteran is currently rated under Diagnostic Code 5243, the evidence does not show that she has ever had any incapacitating episodes resulting from her service-connected spine disabilities that required bed rest prescribed by a physician and treatment by a physician.  Despite the Veteran's claimed symptoms of back and neck pain and limited motion, she does not indicate any interference with her employment.  As such, rating the Veteran's spine disabilities based on incapacitating episodes is not warranted.  



II.  Cervical Spine

Service treatment records reveal that the Veteran was treated for cervical spine pain during service.  She separated from service in January 2006, and in March 2006 a VA Compensation and Pension examination was conducted.  She reported complaints of neck stiffness with intermittent symptoms of radiation of pain and tingling in both hands.  No incapacitating episodes were reported.  Physical examination revealed no tenderness, crepitus, or radiation.  Sensation was normal to light touch.  Some paraspinal tension was noted.  Range of motion testing revealed:  forward flexion to 35 degrees; lateral flexion to 30 degrees, bilaterally; rotation to 70 degrees bilaterally; and extension to 25 degrees.  Pain on range of motion was noted with the primary limitation being decreased rotation by 10 degrees bilaterally on repetitive motion.  The diagnosis was advanced degenerative joint disease (arthritis) of the cervical spine with loss of range of motion.  

A November 2007 VA treatment record indicates that the Veteran reported symptoms of peripheral neuropathy which the physician indicated were likely related to her cervical spine arthritis as well as hip and shoulder injuries.  However, another VA treatment record dated that same month indicated peripheral neuropathy in a sock and glove distribution and indicated that it was related to a vitamin B 12 deficiency.  

In April 2009, another VA Compensation and Pension examination of the Veteran was conducted.  She reported complaints of neck pain and stiffness.  No radiation of pain was reported and no incapacitating episodes were reported.  Physical examination revealed no tenderness, crepitus, radiation, or paraspinal tension.  Sensation was normal to light touch.  Range of motion testing revealed:  forward flexion to 40 degrees; lateral flexion to 40 degrees, bilaterally; rotation to 60 degrees bilaterally; and extension to 40 degrees.  Pain throughout full ranges of motion was noted.  X-ray examination revealed the presence of degenerative disc disease at C6-C7 along with arthritic spurring at C5-C6.  

In April 2010, the most recent VA Compensation and Pension examination of the Veteran was conducted.  She reported complaints of neck stiffness and pain which radiated into her upper extremities with some numbness.  No incapacitating episodes were reported.  She indicated that she would take breaks at work to "take some of the stress off."  Physical examination revealed tenderness to palpation of the right paracervical muscles.  Deep tendon reflexes were 2/4, and strength testing was normal being 5/5.  Sensory testing of the upper extremities was normal with normal muscle tone and no evidence of atrophy.  Range of motion testing revealed:  forward flexion to 30 degrees; extension to 30 degrees; right lateral flexion to 35 degrees; left lateral flexion to 55 degrees; right lateral flexion (rotation) to 10 degrees and left lateral flexion (rotation) to 20 degrees.  The diagnosis was degenerative disc disease and degenerative joint disease of the cervical spine with moderate impairment.  Slight weakness was indicated, but no fatigability, incoordination, or lack of endurance was indicated.  The physician specifically indicated that the Veteran did not have any ankylosis.  EMG testing was conducted and revealed normal results showing no neurologic impairment resulting from cervical spine disability.  No incapacitating episodes were noted, and the physician indicated that the Veteran was employed.

Prior to the April 2010 VA examination the objective medical evidence of record did not show that the cervical spine disability resulted in limitation of flexion to less than 30 degrees, or that combined limitation of motion of the cervical spine was limited to less than 170 degrees.  No evidence of ankylosis was shown.  

Accordingly, the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for a cervical spine disability for the period of time prior to April 15, 2010; there is no doubt to be resolved; and a rating greater than 10 percent is not warranted for the period prior to April 15, 2020.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.71a, Diagnostic Code 5243.

The April 2010 VA examination did show objective medical evidence that the cervical spine disability resulted in limitation of flexion to 30 degrees.  However, there is no evidence showing that forward flexion of the cervical spine is limited to 15 degrees or less, nor is there any evidence showing ankylosis of the cervical spine.  
Accordingly, the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for a cervical spine disability for any period of time covered by this appeal; there is no doubt to be resolved; and a rating greater than 20 percent is not warranted from April 15, 2010.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.71a, Diagnostic Code 5243.

III.  Thoracolumbar Spine

Service treatment records reveal that the Veteran was treated for complaints of low back pain during service.  She separated from service in January 2006, and in March 2006 a VA Compensation and Pension examination was conducted.  She reported complaints of low back pain with intermittent radiation into her right leg and hip.  No incapacitating episodes were reported.  Physical examination revealed no tenderness.  Sensation was normal to light touch.  Some paraspinal tension was noted.  Range of motion testing revealed:  forward flexion to 70 degrees; extension to 10 degrees; lateral flexion to 20 degrees, bilaterally; and, rotation to 35 degrees bilaterally.  Pain at the extremes of range of motion was noted.  The diagnosis was thoracolumbar strain with intermittent radicular symptoms and mild degenerative disc disease.  

In April 2009, another VA Compensation and Pension examination of the Veteran was conducted.  She reported complaints of low back pain and that she could walk more than a quarter mile, but less than a mile.  An antalgic gait was noted.  No incapacitating episodes were reported.  Physical examination revealed no tenderness, or paraspinal tension.  Sensation was normal to light touch.  Range of motion testing revealed:  forward flexion to 70 degrees; extension to 20 degrees; lateral flexion to 30 degrees, bilaterally; rotation to 35 degrees on the right; and rotation to 30 degrees o the left.  Pain at the end points of the ranges of ranges of motion.  X-ray examination revealed the presence of degenerative disc disease.  

In April 2010, the most recent VA Compensation and Pension examination of the Veteran was conducted.  She reported complaints of chronic low back pain with some radiation into the right lower extremity.  No incapacitating episodes were reported.  She indicated that she would take breaks at work to "take some of the stress off."  Physical examination revealed tenderness to palpation without muscle spasm.  Deep tendon reflexes were 2/4, and strength testing was essentially normal being 5/5 with the exception of being 4/5 for the right quadriceps.  Sensory testing of the lower extremities was normal with normal muscle tone and no evidence of atrophy.  Range of motion testing revealed:  forward flexion to 10 degrees; extension to 5 degrees; right lateral flexion to 18 degrees; left lateral flexion to 10 degrees; and rotation to 5 degrees, bilaterally.  The diagnosis was degenerative disc disease and degenerative joint disease of the cervical spine with moderate impairment.  Slight weakness, fatigability, incoordination, and lack of endurance were indicated with respect to a limp of the right leg.  However, the Veteran is also service-connected for a right hip disability which is rated separately.  The physician specifically indicated that the Veteran did not have any ankylosis.  EMG testing was conducted and revealed normal results showing no neurologic impairment resulting from thoracolumbar spine disability.  No incapacitating episodes were noted, and the physician indicated that the Veteran was employed.

Prior to the April 2010 VA examination the objective medical evidence of record did not show that the thoracolumbar spine disability resulted in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Accordingly, the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for a thoracolumbar spine disability for the period of time prior to April 15, 2010; there is no doubt to be resolved; and a rating greater than 10 percent for the period prior to April 15, 2010 is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.71a, Diagnostic Code 5243.

The Veteran is assigned a 40 percent disability rating for the service-connected thoracolumbar spine disability effective April 15, 2010.  In order to warrant a disability rating in excess of 40 percent some degree of ankylosis of the spine must be demonstrated.  All evidence of record indicates that there is no ankylosis of the thoracolumbar spine.  

Accordingly, the preponderance of the evidence is against the claim for a disability rating in excess of 40 percent for a thoracolumbar spine disability for any period of time covered by this appeal; there is no doubt to be resolved; and a rating greater than 40 percent from April 15, 2020 is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.71a, Diagnostic Code 5243.

IV.  Other Considerations

Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40 (2004). "[F]functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The evidence does not reveal that the Veteran has associated objective neurologic abnormalities related to her service-connected spine disabilities warranting the assignment of a separate disability rating, or ratings pursuant to  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).  

In evaluating the Veteran's claim, the application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has complaints of radiating pain and limited motion.  This functional impairment, however, is considered by the disability rating assigned above.  Generally, the degrees of disability specified by the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

The Board is required to consider the effect of pain and weakness when rating a service connected disability.  38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Sanchez-Benitez v. West, the Board discussed the veteran's disability and stated that the "nature of the original injury has been reviewed and the functional impairment that can be attributed to pain or weakness has been taken into account. 38 C.F.R. §§ 4.40, 4.45."  The Court held that "this discussion by the Board, with direct citation to sections 4.40 and 4.45, satisfies any obligation of the BVA to consider these regulations while rating the appellant's" disability. Sanchez-Benitez v. West,  13 Vet. App. 282 (1999).  

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's service-connected spine disabilities.  Higher schedular evaluations under the assigned diagnostic codes are available upon a showing of additional symptomatology.  The evidence does not show any periods of hospitalization for treatment of her service-connected spine disabilities and there is no evidence that these disabilities result in any interference with employment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

Last, a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  None of the VA examinations of record indicate that the Veteran is unemployable due to her service-connected spine disabilities.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.  

The preponderance of the evidence is against the claims for disability ratings in excess of those presently assigned above; there is no doubt to be resolved; and increased ratings are not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.71a, Diagnostic Codes 5237, 5243.


ORDER

A disability rating in excess of 10 percent for a cervical spine disability, for the period prior to April 15, 2010, is denied.

A disability rating in excess of 20 percent for a cervical spine disability, effective from April 15, 2010, is denied.

A disability rating in excess of 10 percent for a thoracolumbar spine disability, for the period prior to April 15, 2010, is denied.  

A disability rating in excess of 40 percent for a thoracolumbar spine disability, effective from April 15, 2010, is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


